NOT FOR PUBLICATION

                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
                          CAMDEN VICINAGE
____________________________________

ERIC SIJOHN BROWN,                 :
                                   :     Civ. No. 18-8132(RMB)
               Petitioner          :
     v.                            :
                                   :          OPINION
WARDEN DAVID ORTIZ,                :
                                   :
               Respondent          :
___________________________________:

BUMB, United States District Judge

     Petitioner Eric SiJohn Brown, an inmate incarcerated in the

Federal Correctional Institution in Fort Dix, New Jersey, filed a

habeas petition under 28 U.S.C. § 2241, seeking credit against his

federal sentence for a 21-month period he spent in home confinement

prior to his incarceration at FCI Fort Dix. (Pet., ECF No. 1.)

Respondent filed an answer, opposing habeas relief. (Answer, ECF

No. 6.) For the reasons discussed below, the Court denies the

habeas petition.

I.   BACKGROUND

     Petitioner was arrested by the FBI on April 18, 2013, for

charges of conspiracy to commit loan and wire fraud and other

related charges in an Indictment filed in the U.S. District Court,

Eastern District of Pennsylvania on April 11, 2013. (Declaration
of J.R. Johnson,1 (“Johnson Decl.”) ¶4, Attach. 1, ECF No. 6-1 at

12.) On April 26, 2013, Petitioner was released on bond to reside

at his home. (Id., ¶5, Attach. 2, ECF No. 6-1 at 15-16.) While on

home confinement, Petitioner pled guilty in the Eastern District

of Pennsylvania to many of the charges, and he was sentenced on

October 28, 2014 to a 180-month term of imprisonment. (Id., ¶6,

Attach.   3,   ECF   No.   6-1   at   18-21.)   Petitioner   voluntarily

surrendered at FCI Fort Dix on January 7, 2015 and began to serve

his 180-month sentence. (Id., ¶¶7, 8, Attach. 4, 5, ECF No. 6-1 at

28-31.)

     Petitioner was awarded prior custody credit for the period of

September 15, 2009 through September 25, 2009 for time in custody

on unrelated drug charges that were later dropped. (Id., ¶9,

Attach. 6, 7, ECF No. 6-1 at 33-39.) Petitioner’s projected release

date is January 12, 2028. (Id., Attach. 6, ECF No. 6-1 at 34.)

     Petitioner submitted a “Request for Administrative Remedy” to

the warden of FCI Fort Dix on December 8, 2016, seeking jail credit

for April 18, 2013 until January 7, 2015. (Declaration of Tara

Moran,2 (“Moran Decl.”), ¶4, Ex. 2, ECF No. 6-2 at 12.) The warden


1 J.R. Johnson is a Correctional Programs Specialist for the
Federal Bureau of Prisons, Designation and computation Center.
(Johnson Decl., ¶1, ECF No. 6-1 at 2.

2 Tara Moran is a Legal Assistant with the Federal Bureau of
Prisons, FCI Fort Dix, with access to the Bureau of Prisons files
maintained in the ordinary course of business. (Moran Decl., ¶1,
ECF No. 6-2 at 2.)

                                      2
denied his request on December 23, 2016. (Moran Decl., ¶4, ECF No.

6-2 at 13.) Petitioner exhausted his administrative remedies and

was denied relief. (Id. at 12-19.)

II.   THE PETITION AND RESPONSE

      A.   The Petition

      Petitioner filed a petition for writ of habeas corpus under

28 U.S.C. § 2241, arguing that he should receive sentencing credit

for time spent in home confinement. (Pet., ECF No. 1.) Petitioner

contends   that   his   time   spent       in   home   detention   amounted   to

“official detention” within the meaning of 18 U.S.C. § 3585(b),

and he was, therefore, entitled to prior custody credit.

      Petitioner recognizes that the Supreme Court, in Reno v.

Koray, 515 U.S. 50 (1995) held that home confinement or electronic

monitoring as a condition of release from custody is not “official

detention” under § 3585(b). (Id. at 5.) However, he distinguishes

Koray because the defendant was not subject to “24 hour lockdown

electronic monitoring.” (Id.) Petitioner further distinguishes his

situation from Koray because

           [t]his defendant was confined to a small
           space, on a nearly constant basis, with round
           the clock surveillance. His every move was
           restricted, and his trips to the outside world
           were only made with express approval of court
           officials. His situation cannot be compared
           with a person on conditional release whose
           only conditions are a weekly meeting with
           court personnel and a ban to travel out of the
           jurisdiction.



                                       3
(Pet., ECF No. 1 at 5.) For authority, Petitioner relies on United

States v. Londono-Cardona, 759 F.Supp. 60 (D.P.R. 1991).3

     B.    The Answer

     Respondent argues that Koray is well-settled law and the Third

Circuit has consistently applied it, holding that home confinement

is not “official detention” under 18 U.S.C. § 3585(b). (Answer,

ECF No. 6 at 6-7.) Respondent contends the Supreme Court in Koray

has rejected the idea that courts should consider the level of

restrictions on conditional release when considering requests for

custody credit. (Id. at 8.)

III. DISCUSSION

     The   Attorney     General   of       the   United   States   delegated

computation of federal sentences to the Bureau of Prisons (“BOP”).

United States v. Wilson, 503 U.S. 329, 335 (1992). There are two

steps to the computation: (1) when does the federal sentence

commence; and (2) whether the prisoner can receive prior custody

credit for time spent in custody prior to commencement of the

federal sentence. Blood v. Bledsoe, 648 F.3d 203, 207 (3d Cir.

2011); 18 U.S.C. § 3585.

     In Koray, the defendant was released on bail but confined to

a community treatment center before commencement of his federal




3 In dicta, the First Circuit Court of Appeals stated that Londono-
Cardona was wrongly decided. U.S. v. Zackular, 945 F.2d 423, 425
n. 2 (1st Cir. 1991).

                                       4
sentence. 515 U.S. at 52. Koray sought credit toward his sentence

for the 150 days he spent in a community treatment center. Id. at

53. The issue before the Supreme Court was the meaning of the term

“official detention” in 18 U.S.C. § 3585(b). Id. at 55.

     18 U.S.C. § 3585(b) provides:

          (b) Credit for prior custody.--A defendant
          shall be given credit toward the service of a
          term of imprisonment for any time he has spent
          in official detention prior to the date the
          sentence commences—

               (1) as a result of the offense for which
               the sentence was imposed; or

               (2) as a result of any other charge for
               which the defendant was arrested after
               the commission of the offense for which
               the sentence was imposed;

          that has not been credited against another
          sentence.

     The Court considered the two options for pretrial defendants

under the Bail Reform Act of 1984; they could be “released” on

bail under restrictive conditions or placed under “detention” by

commitment to the custody of the Attorney General for confinement

in a corrections facility. (Id. at 57.) Based on the language of

§ 3585(a) and 18 U.S.C. § 3621(a), and the context and history of

§ 3585(b), the Court held that “official detention” under § 3585(b)

applies only to those defendants who were detained in a “penal or

correctional facility” under § 3621(b) “and who were subject to

BOP’s control.” Koray, 515 U.S. at 58-59 (emphasis added); accord



                                 5
West v. Warden Fort Dix FCI, 740 F. App’x 237, 238 (3d Cir. 2018)

(per curiam).

      In Koray, the Respondent argued that it was improper to focus

on the release/detention dichotomy because those released on bail

may be subjected to conditions just as onerous as defendants who

were detained. Id. at 62. The Court, however, found that the

controlling distinction was not the degree of restraint imposed on

the person’s liberty but the identity of the custodian. Id. at 63.

Official detention under the statute applies to those “completely

subject to BOP’s control.” Id. at 64.

      The Supreme Court’s decision in Koray leaves no room for

Petitioner’s invitation to consider the level of restrictions

imposed on his home confinement when determining whether he is

entitled to prior custody credit under § 3585(b). The BOP did not

err in denying Petitioner prior custody credit for his home

confinement from April 18, 2013 through January 6, 2015.

IV.   CONCLUSION

      For the reasons discussed above, the habeas petition is

denied.



An appropriate Order follows.

Dated: July 26, 2019

                                s/Renée Marie Bumb
                                RENÉE MARIE BUMB
                                UNITED STATES DISTRICT JUDGE

                                  6
